LANBON, J.
This judgment appears to be against the evidence. In duty, 1893, the defendant had a chattel mortgage against the plain*866tiff for $75. The defendant asked payment. The plaintiff told him-to take whatever of his personal property he could find at Delanson, and defendant took at Delanson the chattels here in question. They are not those mortgaged. Subsequently they had other dealings; and' on July 22, 1895, the plaintiff, by his agent, Mattice, settled with the defendant, by his agent,—the latter paying the former $17b,—where-upon the plaintiff’s agent gave the defendant’s agent a receipt for the-money “in full for all claims, dues, and demands, and for all actions- and causes of actions, up to date,” between the parties. The plaintiff’s agent paid him the money, which plaintiff retained. The plaintiff makes an apparent effort to weaken the force of this situation, but,, as I think, completely fails.
The judgment of the county court should be reversed, and judgment directed for the defendant, with costs. All concur.